DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, it is deemed novel and non-obvious over the prior art of record drawn to apparatus as instantly claimed.  The limitations for the water-penetration reduction portion “so as to divide the porous layer in the longitudinal direction, an overlap length W that is the length of a continuous overlap between a range in which the water-penetration reduction portion is present in the longitudinal direction and a range in which inner peripheral surfaces of the one or more dense bodies are present in the longitudinal direction being 0.5 mm or more, the water-penetration reduction portion being a gap region in which the porous layer is absent, the water-penetration reduction portion reducing the capillarity of water in the longitudinal direction” in claim 1 is not obvious over the prior art.  The pertinent art, Toru (JP 2012/185113), teaches a gas sensor (Fig. 1: gas sensor 1) comprising a sensor element (Fig. 1: a gas sensor element 100), a cylindrical body (Fig. 1: the metal shell 30), the one or more compacts (Fig. 1: a talc 36), the one or more dense bodies (Fig. 1: an alumina sleeve 39), the sensor element including a long-length element main body (Fig. 1: the body of the gas sensor element 100); a detection unit (Fig. 1: the detection element unit 300); one or more connector electrodes (Fig. 2: the detection element unit side pads 121); a porous layer (Fig. 3: the porous protective layer 20); and a water-penetration reduction portion (Fig. 3: the portion of the insulating coating 23), but does not teach “so as to divide the porous layer in the longitudinal direction, an overlap length .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                        

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795